UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1162



JACQUELINE ATKINSON,

                                              Plaintiff - Appellant,

          versus


FOOD LION, LLC,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cv-00024-NCT)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline Atkinson, Appellant Pro Se.   Chase Alvin Karsman,
Christine A. Samsel, AKIN, GUMP, STRAUSS, HAUER & FELD, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jacqueline Atkinson appeals the district court’s order

denying relief on her civil action alleging claims of employment

discrimination under Title VII of the Civil Rights Act of 1964.               We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Atkinson v. Food Lion, LLC, No. 1:05-cv-00024-NCT

(M.D.N.C. Dec. 30, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -